[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (DOCKET ENTRY NO. 126)
Before the court is the defendant's, Sarai Dardon, motion for summary judgment. The plaintiff, Carmen Rivera, brings this action against the City of Bridgeport and Sarai Dardon for injuries she allegedly sustained while walking on an uneven and cracked sidewalk in front of Dardon's residence. The City of Bridgeport is not involved in the motion before the court.
The plaintiff alleges that Dardon is liable for her injuries for Dardon's failure to maintain the sidewalk in reasonably safe condition. Dardon seeks summary judgment on the ground that there is no evidence that Dardon engaged in any positive act which caused the unsafe condition of the sidewalk. The defendant's affidavit in support of her motion for summary judgment and memorandum avers that she in no way contributed to the unsafe condition of the sidewalk. The plaintiff has failed to put CT Page 7238 forth a counter affidavit disclosing how or in what way the defendant committed positive acts that contributed to the unsafe condition of the sidewalk. Therefore, no issue of material fact exists with respect to defendant Dardon's liability.
Accordingly, Dardon's motion for summary judgment is granted.
SKOLNICK, J.